FRICKE, J., pro tem., Dissenting.
I dissent. There is testimony in the record that the headlight of the approaching street ear almost blinded Braun, the driver of the automobile *194which struck the respondent; that Braun, who was driving in a straight line south on the west side of South Lake Avenue, did not see respondent until he was too close to avoid striking him, and that the low degree of visibility of persons standing at the street car stop was in part due to the fact that the street at this point was poorly lighted. The court and jury were warranted in concluding that appellant, by reason of its repeated operation of cars on this line, had knowledge that the rays of light from its cars would produce this effect upon drivers of automobiles proceeding south on South Lake Avenue, and that this might occur, and in this case did occur, while prospective passengers were at the designated car stop; that the maintaining of the car stop at the particular point, in preference to other available locations where such danger did not exist and without making any provision for the protection of intending passengers against this particular hazard, constituted a failure to use ordinary care toward its prospective passengers, who were, by the placing of the “Street Car Stop” sign, invited to stand at that spot, and that such failure constituted a proximate cause of respondent’s injuries.
The case is not analogous to the cases involving injuries to passengers about to board or who have alighted from a street car, and where the condition of the streets and traffic are beyond the control of the carrier. Here the carrier chose the conditions and surroundings of its car stop, and the point chosen included a particular hazard with which appellant must have been familiar. The case most nearly in point is that of Tobin v. Seattle, 127 Wash. 664 [221 Pac. 583], which supports the principle of the liability of a street car company because of its failure to protect its prospective passengers from dangers peculiar to the place adopted as a car stop.
A petition by respondent to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on August 26, 1935.